Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindoff et al (US 20160345356, “Lindoff”).

	Re claims 1 and 11, Lindoff discloses a device comprising a processor (figure 6, element 620) and memory (figure 6, element 630) for receiving indication information (a scheduling grant annulment instruction) which is related to uplink transmission denial information and is sent by a first base station (a network node); determining a communication resource corresponding to the uplink transmission denial information; 
	Re claims 2 and 12, Lindoff discloses denying the transmission of uplink information via the communication link (UL 1, paragraph [0068]).
	Re claims 3 and 13, Lindoff discloses denying the transmission of uplink information via the communication frequency band (paragraph [0021]).
	Re claims 9 and 18, Lindoff discloses determining a communication resource corresponding to downlink information required to be received as the communication resource corresponding to the uplink transmission denial information (paragraph [0095]).
	Re claims 10 and 19, Lindoff discloses parsing the indication information to acquire the communication resource corresponding to the uplink transmission denial information (paragraph [0095]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Isokangas et al (US 20150245365, “Isokangas”).

Re claims 4 and 14, Lindoff discloses denying transmission of uplink information via the communication resource according to the indication information (paragraph [0036]), but fails to disclose determining whether there is intermodulation distortion to a process of receiving downlink information. However, Isokangas discloses determining that an interference caused by intermodulation distortion is present to a process of receiving a set of downlink communications (paragraph [0104]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindoff with Isokangas for the benefit of providing reliable communication by reducing an interference caused by intermodulation distortion.  

Claims 5-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Lee et al (US 20170339671, “Lee”).
	Re claims 5 and 15, Lindoff discloses all of the limitations of the base claim, but fails to disclose denying the transmission of uplink information via the communication resource for the preset duration. However, Lee discloses denying the transmission of uplink information via the communication resource for during the validity period (paragraph [0017]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindoff with Lee for the benefit of providing reliable communication by reducing an interference caused by intermodulation distortion.  
	Re claims 6, 7 and 16, Lindoff discloses all of the limitations of the base claim, but fails to disclose selectively denying the transmission of the number of 
	Re claims 8 and 17, Lindoff discloses all of the limitations of the base claim, but fails to disclose selectively denying the transmission of the number of subframes/frames in uplink information via the communication resource for a number of times less than or equal to the preset number for the preset duration as specified in the indication information. However, Lee discloses receiving a validity period and a threshold (paragraph [0009]) and selectively denying the transmission of subframes for uplink information via the communication resource for a number of times less than a threshold during the validity period (paragraphs [0165] and [0166]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindoff with Lee for the benefit of providing reliable communication by reducing an interference caused by intermodulation distortion and providing efficient utilization of network resources by denying the transmission of subframes for uplink information via the communication resource for a number of times less than a threshold during the validity period.  

20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Isokangas and further in view of Ali et al (US 20190053292, “Ali”).
	Re claim 20, Lindoff discloses a mobile terminal configured to avoid a situation that the mobile terminal transmits the uplink information on the communication resource corresponding to the uplink transmission denial information when receiving downlink information on the communication resource corresponding to the uplink transmission denial information (paragraphs [0036] and [0085]), but fails to disclose establishing communication connections with a 4th-Generation (4G) base station and a 5th-Generation (5G) base station; reducing intermodulation distortion to the receiving downlink information to improve signal receiving performance. However, Ali discloses UE establishing communication connections with an eNB and a gNB (figure 1, paragraph [0003]) and Isokangas discloses determining whether there is intermodulation distortion to a process of receiving downlink information (paragraph [0104]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lindoff with Isokangas and Ali for the benefit of providing reliable communication by reducing an interference caused by intermodulation distortion for UE supporting dual connectivity in a 4G/5G network.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467